                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

SKYPOINT ADVISORS, LLC.,

          Plaintiff/Counter
          Defendant,

v.                               Case No:   2:18-cv-356-FtM-29MRM

3 AMIGOS PRODUCTIONS LLC.,
BLACKBURNSTEELE LLC., ISSA
ZAROUI, and MARK C CRAWFORD,

          Defendants/
          Counterclaimants.


3 AMIGOS PRODUCTIONS LLC.,
BLACKBURNSTEELE LLC., ISSA
ZAROUI, and MARK C CRAWFORD,

           Third-Party
           Plaintiffs,

v.

DENIS DRENI,

          Third-Party
          Defendant.


                           ORDER AND OPINION

     This matter comes before the Court on plaintiff’s Motion for

Sanctions Under Rule 11 (Doc. #135) filed on October 21, 2019.

Defendants have not filed a response and the time to do so has

passed.   For the reasons that follow, the motion is denied.

                                  I.

     Plaintiff Skypoint Advisors, LLC (Skypoint) is a Florida
limited   liability   company   whose    members   include   third-party

defendant Denis Dreni (Dreni).          (Doc. #93, p. 1.)     Skypoint’s

Third Amended Complaint (Doc. #93) against 3 Amigos Productions,

LLC, BlackburnSteele, LLC, Issa Zaroui, and Mark Crawford, 1 alleges

defendants made misrepresentations to induce Skypoint to invest in

a film project.    (Id. pp. 2, 4-26.)

     In August 2019, defendants filed their Counterclaims (Doc.

#122) against Skypoint and Dreni.          The Counterclaims asserted

claims of defamation, violation of the Stored Communications Act,

18 U.S.C. § 2707, and tortious interference with a contract against

Skypoint and Dreni jointly and severally.     (Doc. #122, pp. 26-29.)

     On October 21, 2019, Skypoint filed two motions, the first being

the Motion for Sanctions currently before the Court.         (Doc. #135.)

In the motion, Skypoint asserts defendants’ Stored Communications Act

claim and tortious interference claim are “objectively frivolous,

untenable, and without evidentiary support.”         (Id. pp. 5, 10.)

Skypoint argues defendants’ counsel should have known the claims were

frivolous and therefore the Court must impose sanctions.        (Id. pp.

9, 13.)   As a basis for this argument, Skypoint provides declarations

by Dreni and non-party William Kaufman that challenge the factual

basis for the two claims.       (Doc. #135, pp. 17, 29.)      The second



     1 Per the Third Amended Complaint, BlackburnSteele and Zaroui
are managing members of 3 Amigos, and Crawford is the managing
member of BlackburnSteele. (Doc. #93, p. 2.)




                                 - 2 -
motion was Skypoint’s Motion to Dismiss Counterclaims, which argued,

inter alia, that the Stored Communications Act claim and tortious

interference claim should be dismissed for failing to state a cause

of action.     (Doc. #136, p. 2.)          Skypoint based these arguments on

the same declarations it attached to the sanctions motion.                  (Id. pp.

20, 32.)

      On November 4, 2019, defendants moved for an extension of time

to respond to the sanctions motion.              (Doc. #140.)   Defendants argued

that because the Rule 11 motion was “essentially a repetition of the

challenges asserted in the motion to dismiss, with an additional

request for sanctions,” responding to the motion prior to the Court

ruling on the motion to dismiss “would be a waste of time and judicial

resources.”       (Id. p. 2.)      The Court granted the motion, requiring

defendants to respond to the sanctions motion within fourteen days

of the Court ruling on the motion to dismiss.                (Doc. #143.)

      On January 7, 2020, the Court granted in part and denied in part

Skypoint’s motion to dismiss.            (Doc. #151.)     Regarding the failure

to state a claim arguments, the Court found that because defendants

challenged the truthfulness and authenticity of the declarations and

their attachments, the Court would not consider them on a motion to

dismiss.     (Id. pp. 8-9, 12-14); see also Horsley v. Feldt, 304 F.3d

1125, 1134 (11th Cir. 2002) (providing that a document attached to

a   motion   to    dismiss   may    be    considered    by    the   court   without

converting the motion into one for summary judgment only if the

attached document is “(1) central to the plaintiff’s claim” and



                                         - 3 -
“(2) undisputed”).   The Court now turns to Skypoint’s motion for

sanctions. 2

                                 II.

     “Rule 11 sanctions   are   proper   (1)   when   a   party    files   a

pleading that has no reasonable factual basis; (2) when the party

files a pleading that is based on a legal theory that has no

reasonable chance of success and that cannot be advanced as a

reasonable argument to change existing law; or (3) when the party

files a pleading in bad faith for an improper purpose.”           Worldwide

Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996)

(citation and marks omitted).

     Rule 11 does not change the liberal notice pleading
     regime of the federal courts or the requirement of Fed.
     R. Civ. P. 8, which demands only a “short and plain
     statement of the claim.” The rule does not require that
     pleadings allege all material facts or the exact
     articulation of the legal theories upon which the case
     will be based.       The reasonable inquiry standard
     of Rule 11 does    not    preclude    plaintiffs    from
     establishing the merits of claims through discovery.
     Nor is Rule 11 intended to chill innovative theories and
     vigorous advocacy that bring about vital and positive
     changes in the law.

Donaldson v. Clark, 819 F.2d 1551, 1561 (11th Cir. 1987).




     2 As noted, defendants have not filed a response to the motion
for sanctions despite being ordered to do so.         (Doc. #143.)
However, defendants did incorrectly state in the motion for an
extension of time that “[s]hould the Court deny the motion to
dismiss, the Rule 11 Motion will be moot and no response is
warranted.” (Doc. #140, p. 1.)



                                - 4 -
       In the motion, Skypoint argues defendants’ assertions of a

violation of the Store Communication Act and tortious interference

are “objectively frivolous” based on the statements made in the

declarations.          (Doc. #135, pp. 8, 13.)          Skypoint further states

that upon service of the motion, defendants should have known the

claims were untenable and counsel had an obligation to no longer

pursue them. 3        (Id. pp. 9, 13.)        The Court disagrees.        As noted,

defendants have disputed the truthfulness of the declarations and

the authenticity of the declarations’ attachments.                      (Doc. #137,

pp. 7-8, 9-10.)            Furthermore, defendants submitted their own

declarations which contradict the assertions made in Skypoint’s

declarations.          (Doc. #137-1; Doc. #137-2.)             Because there is a

factual dispute between the parties as to the events that gave

rise       to   the   lawsuit,   the   Court    finds   Rule    11    sanctions   are

inappropriate.         See Mitchell v. Int’l Consol. Cos., Inc., 2014 WL

6997609, *5 (S.D. Fla. Dec. 10, 2014) (“Rule 11 sanctions are not

appropriate merely because factual disputes regarding allegations

in a pleading exist.”); Cabrera v. Goodyear Tire & Rubber Co.,

2011       WL   535103,   *2   (S.D.   Fla.    Feb.   8,   2011)     (“Although   the

affidavits by Mr. Flores and Mr. Galeano are probative evidence



       3
       Based on the certificate of service, Skypoint served the
sanctions motion on defendants more than twenty-one days prior to
filing the motion with the Court (Doc. #135, pp. 14-15), thereby
meeting Rule 11’s “safe harbor” requirements, see Fed. R. Civ. P.
11(c)(2).



                                        - 5 -
against the plaintiffs’ claims, the parties’ conflicting accounts

of what happened simply demonstrate that there are fact disputes

that, if resolved in favor of the plaintiffs, may allow them to

prevail.    In    any   event,   the   defendants   have   not   met    their

relatively high burden of showing the lawsuit is so baseless in

law or fact to justify Rule 11 sanctions.”).

     Accordingly, it is hereby

     ORDERED:

     Plaintiff’s Motion for Sanctions Under Rule 11 (Doc. #135) is

DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this           3rd       day of

February, 2020.




Copies:
Counsel of Record




                                   - 6 -
